Citation Nr: 0813962	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO. 00-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial disability rating for 
mechanical low back pain syndrome with L5-S1 and L2-L4 
discogenic disk disease and degenerative changes, rated as 50 
percent disabling from September 26, 2003, and rated as 20 
percent disabling from May 1, 1999 to September 25, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from February 1969 to October 
1970 and from February 1981 to April 1999.

Effective September 26, 2003, the veteran is in receipt of a 
total disability evaluation based on individual 
unemployability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board and was 
remanded in December 2001, July 2003, and December 2005. The 
veteran testified at an RO hearing in June 2000 and at a 
Board hearing via videoconference in June 2001. By way of a 
February 2008 statement, the veteran notified VA that he no 
longer wished to have another Board hearing.


FINDINGS OF FACT

1. For the time period from September 26, 2003 to present, 
the veteran's service-connected mechanical low back pain 
syndrome with L5-S1 and L2-L4 discogenic disk disease and 
degenerative changes is manifested by pain, arthritis, 
discogenic disk disease, limitation of motion, and muscle 
spasms, with no evidence of pronounced intervertebral disc 
syndrome, ankylosis of the entire thoracolumbar spine or 
incapacitating episodes (as defined by regulation) of at 
least 6 weeks in the last 12 months. 




2. For the time period from May 1, 1999 to September 25, 2003 
to present, the veteran's service-connected mechanical low 
back pain syndrome with L5-S1 and L2-L4 discogenic disk 
disease and degenerative changes was manifested by moderate 
limitation to range of motion, arthritis, discogenic disk 
disease, and muscle spasms with no evidence of severe 
limitation of motion of the lumbar spine, severe disability 
from intervertebral disc syndrome, severe lumbosacral strain, 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, or physician-prescribed bedrest.


CONCLUSIONS OF LAW

1. For the time period from September 26, 2003 to present, 
the criteria for entitlement to a disability rating in excess 
of 40 percent for mechanical low back pain syndrome with L5-
S1 and L2-L4 discogenic disk disease and degenerative changes 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2007).

2. For the time period from May 1, 1999 to September 25, 
2003, the criteria for entitlement to a disability rating in 
excess of 50 percent for mechanical low back pain syndrome 
with L5-S1 and L2-L4 discogenic disk disease and degenerative 
changes were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2003), Diagnostic Codes 5237, 5242, 5243 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in April 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. Additionally, 
as discussed below, a March 2006 letter informed the veteran 
of how the RO assigns disability ratings and effective dates 
if a claim for service connection or an increased rating is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, private 
medical records and lay statements are associated with the 
claims file. The veteran was afforded a VA examination. See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008). Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran. Additionally, the veteran must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life. As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

The veteran's claim for an increased rating was received in 
1999. In an April 2004 letter, the veteran was advised that 
in order for an increased rating to be granted, he would need 
to submit evidence of a greater level of disability than 
previous assessed in accordance with specific VA criteria for 
that disability. 



The veteran was specifically informed of the rating criteria 
for spine disabilities, as well as how the evidence of record 
did not substantiate his claim, through the issuance of 
January 2003, January 2005, March 2005, June 2007 and October 
2007 Supplemental Statements of the Case. These were issued 
to the veteran after receipt of additional medical evidence 
by VA. 

The veteran was specifically notified that VA would evaluate 
a service-connected disorder by reference to a schedule for 
rating disorders, and that he had an additional opportunity 
to provide VA with information as to ongoing treatment, 
statements from employers and acquaintances; as well as any 
reports generated by the Social Security administration. Of 
particular note, in February 2005, the veteran submitted a 
statement discussing the schedule for rating spinal 
disabilities and how he believed his disability met the 
criteria for a higher disability rating.
Thus, the record shows that although the veteran was not 
specifically advised in accordance with Vazquez-Flores, it 
cannot be doubted that through multiple supplemental 
statements of the case, followed by a final readjudication of 
the claim in October 2007, a reasonable person would have 
known that evidence to show a worsening of the disorder 
within the parameters of the rating schedule and its impact 
on employment and daily life was necessary. See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim). Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but he has also demonstrated actual knowledge of the 
applicable rating criteria in his February 2005 statement. 
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
error did not affect the essential fairness of the 
adjudication. 

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Analysis


Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from a 
service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). Since the 
veteran is appealing the original assignment of a disability 
rating following an award of service connection, the severity 
of her service-connected bilateral hearing loss is to be 
considered during the entire period from the initial 
assignment of the rating to the present time. See Fenderson 
v. West, 12 Vet. App. 119 (1999). 
A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007). The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.   

The veteran's lumbar spine disability is currently rated by 
the RO under the Diagnostic Codes 5242-5243. The Board notes 
that during the pendency of the veteran's appeal, VA 
promulgated regulations for the evaluation of intervertebral 
disc syndrome, 38 C.F.R. § 4.71a, Code 5293, effective 
September 23, 2002. See 67 Fed. Reg. 54,345 (Aug. 22, 2002). 
Later, VA promulgated regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003. See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified, in 
pertinent part, at 38 C.F.R. 4.71a, Diagnostic Codes 5237, 
5242, 5243, effective September 26, 2003. The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded. 38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000. Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date. As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 20 percent rating for moderate limitation of 
motion, and a maximum schedular rating of 40 percent for 
severe limitation of motion.  

Under Code 5293, when disability from intervertebral disc 
syndrome is moderate, with recurring attacks, a 20 percent 
evaluation is warranted. A 40 percent rating is in order when 
disability is severe, characterized by recurring attacks with 
intermittent relief. A maximum schedular rating of 60 percent 
is awarded when disability from intervertebral disc syndrome 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

Under Code 5295, if there is lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position, a 20 percent 
evaluation is in order. A maximum schedular rating of 40 
percent is awarded when lumbosacral strain is severe, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  


Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237. Degenerative 
arthritis of the spine is Code 5242. Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned, in pertinent part, as 
follows:

20 percent-forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphyosis;

40 percent-forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

50 percent - unfavorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  

5237 Lumbosacral strain 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined. See 38 
C.F.R. § 4.25 (combined ratings table). 
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months. A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order. With incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months, a 60 percent evaluation is in order. Note (1) 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

The relevant competent medical evidence of record includes a 
November 1999 VA examination report which shows that the 
veteran complained of back pain, particularly with activity. 
He denied bowel or bladder problems and there was no evidence 
of paresis or paralysis in the lower extremities. On 
examination, the veteran's spine had a mild lumbar spine 
curve reversal. Forward flexion was to 65 degrees, extension 
was to 20 degrees, lateral bending was to 25 degrees and 
rotation was to 35 degrees. Movement was done gently as 
sudden movement caused paraspinal bilateral tightness. 
Sacroiliac joints were not tender. Straight leg testing was 
negative to 90 degrees bilaterally. The lower extremities 
were normal neurologically. The diagnosis was mechanical low 
back pain syndrome with L5-S1 and L2-L4 discogenic disk 
disease. Functional impairment was characterized as 
"moderate to moderately significant."

A May 2002 VA examination report shows that the veteran 
reported stiffness and back pain that radiated into his right 
hip. The examiner noted that a 1998 Magnetic Resonance 
Imaging (MRI) report showed degenerative disk disease of the 
lumbar spine and more recent x-ray images showed spondylitic 
changes of the spine with narrowing of the intervertebral 
space between L5 and S1. On examination, the veteran was 
noted to have pain. His gait was slow and he had muscle 
spasms over the area of the thoracolumbar spine. There was 
tenderness over the lumbosacral spine and movement of the 
lumbar spine was guarded and painful with muscle spasms. 
Forward flexion of the spine was to 50 degrees without pain. 
Extension was to 30 degrees, lateral flexion was to 30 
degrees on both sides, and lateral rotation was to 20 
degrees. Straight leg raising test was negative. Deep tendon 
reflexes were present and normal in the lower extremities. X-
ray images of the spine revealed that the lumbar lordosis was 
maintained. There was marked narrowing of the disk space at 
L1-L2 and L5-S1 associated with moderate corresponding 
vertebral spurring indicating degenerative disk disease at 
the two levels. There was mild anterior vertebral spurring at 
L3 and L4. No other abnormality was noted. The diagnosis was 
degenerative spondylosis of the lumbar spine and degenerative 
disk disease. Functional loss was characterized as moderately 
severe. 

A February 2004 VA x-ray report showed mild anterior wedging 
of the L1 vertebral body and advanced disk space narrowing at 
L1-2 and at the L5-S1 level, with mild to moderate disk space 
narrowing seen in the posterior aspect of the disk space at 
the L4-L5 level, with scattered spondylosis involving every 
level of the lumbar spine to variable degrees. A May 2004 
electromyograph (EMG) report and Nerve Conduction Test of the 
veteran's lower extremities were normal. 

A May 2004 VA examination report shows that the veteran 
reported constant back pain which extended to his legs. The 
veteran reported severe flare-ups which caused him to have to 
rest in bed to recover. The veteran denied any bowel or 
bladder complaints. On examination, the veteran was in a 
moderate amount of pain. He was sitting uncomfortably in his 
chair. Range of motion of the back was to 8 degrees of 
forward bending, 5 degrees of back bending, 4 to 8 degrees of 
lateral bending, and 7 to 8 degrees of lateral rotation. The 
veteran complained of pain "in all range of motion." The 
veteran was not able to do repetitive movement because of 
pain. 

A February 2005 letter from J.C.T., M.D., FACEP, states that 
the veteran "has been 100% disabled since May 1, 1999 for 
severe degenerative arthritis of the spine with lumbar 
radiculopathy "according to a decision of the U.S. Social 
Security Administration." Extensive VA treatment records up 
to 2007 show continued complaints of back pain.

The veteran's disability is currently rated as 40 percent 
disabling from September 26, 2003 to present and was rated as 
20 percent disabling from May 1, 1999 to September 25, 2003. 

Turning first to the period of time from September 26, 2003 
to present, the Board notes that the only disability ratings 
in excess of 40 percent available under either the old or new 
regulations require a showing of one of the following: 1) 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
(former Diagnostic Code 5293) 2) a showing of ankylosis of 
the entire thoracolumbar spine (current Diagnostic Codes 
5237, 5242), or 3) incapacitating episodes (as defined by 
regulation) of at least 6 weeks in the last 12 months 
(Diagnostic Code 5243). 

The medical evidence for this time period shows no symptoms 
compatible with sciatic neuropathy, absent ankle jerk, or 
other neurological findings. In fact, EMG and nerve 
conduction tests of the veteran's lower extremities were 
normal and the veteran consistently denied bowel or bladder 
problems. Thus, the Board finds the medical evidence for this 
time period does not demonstrate any significant neurological 
abnormalities. The medical evidence does show that the 
veteran has demonstrated pain and muscle spasms, but the 
rating criteria require "persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm. Pain and muscle spasms alone, without 
accompanying sciatic neuropathy or other neurological 
findings, are not enough to warrant a 60 percent disability 
rating under former Diagnostic Code 5293 for intervertebral 
disc syndrome. Thus, a 60 percent disability rating would not 
be warranted under former Diagnostic Code 5293. Additionally, 
none of the extensive medical evidence of record shows any 
ankylosis of the veteran's thoracolumbar spine, much less 
ankylosis of the entire thoracolumbar spine. As such, a 60 
percent disability rating is also not warranted under the 
current Diagnostic Codes 5237 and/or 5242. Finally, although 
the veteran complained of severe pain which caused him to 
take to his bed, the record shows no physician-prescribed 
bedrest (as required under the regulations), much less at 
least 6 weeks of physician-prescribed bedrest to warrant a 60 
percent disability rating under current Diagnostic Code 5243.

In light of these findings, the Board finds that a disability 
rating in excess of 40 percent is not warranted for the 
veteran's lumbosacral spine disability for the time period 
from September 26, 2003 to present.

Turning the time period from May 1, 1999 to September 25, 
2003, the Board notes that with the exception of current 
Diagnostic Code 5293 for rating intervertebral disk syndrome, 
which went into effect on September 23, 2002, only the former 
rating criteria for spinal disabilities is applicable during 
this time period as the remaining revised regulations 
applicable to spinal disabilities did not go into effect 
until September 26, 2003. 

As noted above, the former rating criteria required one of 
the following in order to warrant a disability rating in 
excess of 20 percent: 1) under former Diagnostic Code 5292, 
severe limitation of motion of the lumbar spine, 2) under 
former Diagnostic Code 5293, severe disability from 
intervertebral disc syndrome, characterized by recurring 
attacks with intermittent relief, or 3) under Diagnostic Code 
5295, severe lumbosacral strain, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The November 1999 VA examination report shows that even 
though the range of motion testing was done gently to prevent 
paraspinal tightness, the veteran could achieve forward 
flexion to 65 degrees, extension to 20 degrees, lateral 
bending to 25 degrees and rotation to 35 degrees. The May 
2002 VA examination report shows that the veteran had pain 
and muscle spasms, but could achieve forward flexion of the 
spine to 50 degrees without pain, extension to 30 degrees 
with no evidence of pain, lateral flexion to 30 degrees on 
both sides and lateral rotation to 20 degrees with no pain. 
In light of these findings, the Board finds that the 
veteran's range of motion during this time period was not 
severely limited in order to warrant a disability rating in 
excess of 20 percent under former Diagnostic Code 5292. 

The November 1999 VA examination report shows that straight 
leg testing was negative to 90 degrees bilaterally and the 
lower extremities were normal neurologically. The May 2002 VA 
examination report also shows that straight leg raising test 
was negative and that deep tendon reflexes were present and 
normal in the lower extremities. As such, the Board finds no 
evidence of neurological symptoms which would rise to the 
level of a severe disability from intervertebral disc 
syndrome, characterized by recurring attacks with 
intermittent relief, in order to warrant a disability rating 
in excess of 20 percent under former Diagnostic Code 5293. 

The medical evidence of record for this time period does show 
loss of lateral motion with both osteo-arthritic changes and 
narrowing of joint space. Nevertheless, under former 
Diagnostic Code 5295, in order to warrant a disability rating 
in excess of 20 percent, there must be severe lumbosacral 
strain and listing of the whole spine to opposite side and 
positive Goldthwaite's sign and marked limitation of forward 
bending in the standing position and loss of lateral motion 
with either osteo-arthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. As there is no evidence 
of severe lumbosacral strain, listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, or abnormal 
mobility on forced motion, a disability rating in excess of 
40 percent is not warranted under former Diagnostic Code 
5295.

Also, as noted above, as Diagnostic Code 5293 was revised in 
September 2002 (and changed to Diagnostic Code 5243), the 
revised version of the rating criteria are applicable to this 
time period. However, as noted previously, any disability 
rating under this revised Diagnostic Code requires evidence 
of physician-prescribed bedrest, and there is no competent 
medical evidence of record showing that the veteran has ever 
been prescribed bedrest by a physician. As such, a disability 
rating in excess of 20 percent would also not be warranted 
for the veteran's lumbosacral spine disability under this 
Diagnostic Code. 

In sum, when considering the medical record and all 
applicable Diagnostic Codes, the preponderance of the 
evidence is against a finding that the veteran's lumbar spine 
disability more nearly approximates the criteria for a 
disability rating in excess of 20 percent for the time period 
from May 1, 1999 to September 25, 2003. Additionally, the 
preponderance of the evidence is against a finding that the 
veteran's lumbar spine disability more nearly approximates 
the criteria for a disability rating in excess of 40 percent 
for the time period from September 26, 2003 to present.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra and notes that the ranges of motion 
from the relevant VA examination reports took into 
consideration increased pain with motion and flare-ups. 

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

A higher initial disability rating for mechanical low back 
pain syndrome with L5-S1 and L2-L4 discogenic disk disease 
and degenerative changes, rated as 50 percent disabling from 
September 26, 2003 and rated as 20 percent disabling from May 
1, 1999 to September 25, 2003, is denied.





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


